

113 S1451 RS: Lake Tahoe Restoration Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 422113th CONGRESS2d SessionS. 1451[Report No. 113–191]IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mrs. Feinstein (for
			 herself, Mr. Reid,
			 Mr. Heller, and Mrs. Boxer) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo provide for environmental restoration activities and
		  forest management activities in the Lake Tahoe Basin, to amend title 18, United
		  States Code, to prohibit the importation or shipment of quagga mussels, and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Lake Tahoe Restoration Act of
			 2013.2.Findings and
			 purposesThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by
			 striking
			 section 2 and inserting the following:2.Findings and
				purposes(a)FindingsCongress
				finds that—(1)Lake
				Tahoe—(A)is one of the
				largest, deepest, and clearest lakes in the world;(B)has a cobalt blue
				color, a biologically diverse alpine setting, and remarkable water
			 clarity;
				and(C)is recognized
				nationally and worldwide as a natural resource of special
			 significance;(2)in addition to
				being a scenic and ecological treasure, the Lake Tahoe Basin is one
			 of the
				outstanding recreational resources of the United States, which—(A)offers skiing,
				water sports, biking, camping, and hiking to millions of visitors
			 each year;
				and(B)contributes
				significantly to the economies of California, Nevada, and the
			 United
				States;(3)the economy in
				the Lake Tahoe Basin is dependent on the protection and restoration
			 of the
				natural beauty and recreation opportunities in the area;(4)the Lake Tahoe
				Basin continues to be threatened by the impacts of land use and
			 transportation
				patterns developed in the last century that damage the fragile
			 watershed of the
				Basin;(5)the water clarity
				of Lake Tahoe declined from a visibility level of 105 feet in 1967
			 to only 70
				feet in 2008;(6)the rate of
				decline in water clarity of Lake Tahoe has decreased in recent
			 years;(7)a stable water
				clarity level for Lake Tahoe could be achieved through feasible
			 control
				measures for very fine sediment particles and nutrients;(8)fine sediments
				that cloud Lake Tahoe, and key nutrients such as phosphorus and
			 nitrogen that
				support the growth of algae and invasive plants, continue to flow
			 into the lake
				from stormwater runoff from developed areas, roads, turf, other
			 disturbed land,
				and streams;(9)the destruction
				and alteration of wetland, wet meadows, and stream zone habitat
			 have
				compromised the natural capacity of the watershed to filter
			 sediment,
				nutrients, and pollutants before reaching Lake Tahoe;(10)approximately 25
				percent of the trees in the Lake Tahoe Basin are either dead or
			 dying;(11)forests in the
				Tahoe Basin suffer from over a century of fire suppression and
			 periodic
				drought, which have resulted in—(A)high tree density
				and mortality;(B)the loss of
				biological diversity; and(C)a large quantity
				of combustible forest fuels, which significantly increases the
			 threat of
				catastrophic fire and insect infestation;(12)the
				establishment of several aquatic and terrestrial invasive species
			 (including
				perennial pepperweed, milfoil, and Asian clam) threatens the
			 ecosystem of the
				Lake Tahoe Basin;(13)there is an
				ongoing threat to the Lake Tahoe Basin of the introduction and
			 establishment of
				other invasive species (such as yellow starthistle, New Zealand mud
			 snail, and
				quagga mussel);(14)the report
				prepared by the University of California, Davis, entitled the State of
				the Lake Report, found that conditions in the Lake Tahoe Basin had
				changed, including—(A)the average
				surface water temperature of Lake Tahoe has risen by more than 1.2
			 degrees
				Fahrenheit in the past 43 years;(B)since 1910, the
				percent of precipitation that has fallen as snow in the Lake Tahoe
			 Basin
				decreased from 51 percent to 35.5 percent; and(C)daily air
				temperatures have increased by more than 4 degrees Fahrenheit and
			 the trend in
				daily maximum temperature has risen by approximately 2 degrees
				Fahrenheit;(15)75 percent of
				the land in the Lake Tahoe Basin is owned by the Federal
			 Government, which
				makes it a Federal responsibility to restore environmental health
			 to the
				Basin;(16)the Federal
				Government has a long history of environmental preservation at Lake
			 Tahoe,
				including—(A)congressional
				consent to the establishment of the Tahoe Regional Planning Agency
			 with—(i)the enactment in
				1969 of Public Law 91–148 (83 Stat. 360); and(ii)the enactment in
				1980 of Public Law 96–551 (94 Stat. 3233);(B)the establishment
				of the Lake Tahoe Basin Management Unit in 1973;(C)the enactment of
				Public Law 96–586 (94 Stat. 3381) in 1980 to provide for the
			 acquisition of
				environmentally sensitive land and erosion control grants in the
			 Lake Tahoe
				Basin;(D)the enactment of
				sections 341 and 342 of the Department of the Interior and Related
			 Agencies
				Appropriations Act, 2004 (Public Law 108–108; 117 Stat. 1317),
			 which amended
				the Southern Nevada Public Land Management Act of 1998 (Public Law
			 105–263; 112
				Stat. 2346) to provide payments for the environmental restoration
			 projects
				under this Act; and(E)the enactment of
				section 382 of the Tax Relief and Health Care Act of 2006 (Public
			 Law 109–432;
				120 Stat. 3045), which amended the Southern Nevada Public Land
			 Management Act
				of 1998 (Public Law 105–263; 112 Stat. 2346) to authorize
			 development and
				implementation of a comprehensive 10-year hazardous fuels and fire
			 prevention
				plan for the Lake Tahoe Basin;(17)the Assistant
				Secretary of the Army for Civil Works was an original signatory in
			 1997 to the
				Agreement of Federal Departments on Protection of the Environment
			 and Economic
				Health of the Lake Tahoe Basin;(18)the Chief of
				Engineers, under direction from the Assistant Secretary of the Army
			 for Civil
				Works, has continued to be a significant contributor to Lake Tahoe
			 Basin
				restoration, including—(A)stream and
				wetland restoration;(B)urban stormwater
				conveyance and treatment; and(C)programmatic
				technical assistance;(19)at the Lake
				Tahoe Presidential Forum in 1997, the President renewed the
			 commitment of the
				Federal Government to Lake Tahoe by—(A)committing to
				increased Federal resources for environmental restoration at Lake
			 Tahoe;
				and(B)establishing the
				Federal Interagency Partnership and Federal Advisory Committee to
			 consult on
				natural resources issues concerning the Lake Tahoe Basin;(20)at the 2011 and
				2012 Lake Tahoe Forums, Senator Reid, Senator Feinstein, Senator
			 Heller,
				Senator Ensign, Governor Gibbons, Governor Sandoval, and Governor
			 Brown—(A)renewed their
				commitment to Lake Tahoe; and(B)expressed their
				desire to fund the Federal and State shares of the Environmental
			 Improvement
				Program through 2022;(21)since 1997, the
				Federal Government, the States of California and Nevada, units of
			 local
				government, and the private sector have contributed more than
			 $1,620,000,000 to
				the Lake Tahoe Basin, including—(A)$521,100,000 from
				the Federal Government;(B)$636,200,000 from
				the State of California;(C)$101,400,000 from
				the State of Nevada;(D)$68,200,000 from
				units of local government; and(E)$299,600,000 from
				private interests;(22)significant
				additional investment from Federal, State, local, and private
			 sources is
				necessary—(A)to restore and
				sustain the environmental health of the Lake Tahoe Basin;(B)to adapt to the
				impacts of changing water temperature and precipitation; and(C)to protect the
				Lake Tahoe Basin from the introduction and establishment of
			 invasive species;
				and(23)the Secretary
				has indicated that the Lake Tahoe Basin Management Unit has the
			 capacity for at
				least $10,000,000 for the Fire Risk Reduction and Forest Management
				Program.(b)PurposesThe purposes of this Act are—(1)to enable the
				Chief of the Forest Service, the Director of the United States Fish
			 and
				Wildlife Service, and the Administrator of the Environmental
			 Protection Agency,
				in cooperation with the Planning Agency and the States of
			 California and
				Nevada, to fund, plan, and implement significant new environmental
			 restoration
				activities and forest management activities to address in the Lake
			 Tahoe Basin
				the issues described in paragraphs (4) through (14) of subsection
			 (a);(2)to ensure that
				Federal, State, local, regional, tribal, and private entities
			 continue to work
				together to manage land in the Lake Tahoe Basin and to coordinate
			 on other
				activities in a manner that supports achievement and maintenance
			 of—(A)the environmental
				threshold carrying capacities for the region; and(B)other applicable
				environmental standards and objectives;(3)to support local
				governments in efforts related to environmental restoration,
			 stormwater
				pollution control, fire risk reduction, and forest management
			 activities;
				and(4)to ensure that
				agency and science community representatives in the Lake Tahoe
			 Basin work
				together—(A)to develop and
				implement a plan for integrated monitoring, assessment, and applied
			 research to
				evaluate the effectiveness of the Environmental Improvement
			 Program; and(B)to provide
				objective information as a basis for ongoing decisionmaking, with
			 an emphasis
				on decisionmaking relating to public and private land use and
			 resource
				management in the
				Basin..3.DefinitionsThe Lake Tahoe Restoration Act (Public Law
			 106–506; 114 Stat. 2351) is amended by striking section 3 and inserting
			 the
			 following:3.DefinitionsIn this Act:(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.(2)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary of the Army for Civil Works.(3)ChairThe
				term Chair means the Chair of the Federal Partnership.(4)CompactThe
				term Compact means the Tahoe Regional Planning Compact included in
				the first section of Public Law 96–551 (94 Stat. 3233).(5)DirectorsThe
				term Directors means—(A)the Director of
				the United States Fish and Wildlife Service; and(B)the Director of
				the United States Geological Survey.(6)Environmental
				improvement programThe term Environmental Improvement
				Program means—(A)the Environmental
				Improvement Program adopted by the Planning Agency; and(B)any amendments to
				the Program.(7)Environmental
				threshold carrying capacityThe term environmental
				threshold carrying capacity has the meaning given the term in article II
				of the compact.(8)Federal
				partnershipThe term Federal Partnership means the
				Lake Tahoe Federal Interagency Partnership established by Executive
			 Order 13957
				(62 Fed. Reg. 41249) (or a successor Executive order).(9)Forest
				management activityThe term forest management
				activity includes—(A)prescribed
				burning for ecosystem health and hazardous fuels reduction;(B)mechanical and
				minimum tool treatment;(C)road
				decommissioning or reconstruction;(D)stream
				environment zone restoration and other watershed and wildlife
			 habitat
				enhancements;(E)nonnative
				invasive species management; and(F)other activities
				consistent with Forest Service practices, as the Secretary
			 determines to be
				appropriate.(10)MapsThe
				term Maps means the maps—(A)entitled—(i)LTRA
				USFS-CA Land Exchange/North Shore;(ii)USFS-CA
				Land Exchange/West Shore; and(iii)USFS-CA
				Land Exchange/South Shore; and(B)dated April 12,
				2013, and on file and available for public inspection in the
			 appropriate
				offices of—(i)the Forest
				Service;(ii)the California
				Tahoe Conservancy; and(iii)the California
				Department of Parks and Recreation.(11)National
				wildland fire codeThe term national wildland fire
				code means—(A)the most recent
				publication of the National Fire Protection Association codes
			 numbered 1141,
				1142, 1143, and 1144;(B)the most recent
				publication of the International Wildland-Urban Interface Code of
			 the
				International Code Council; or(C)any other code
				that the Secretary determines provides the same, or better,
			 standards for
				protection against wildland fire as a code described in
			 subparagraph (A) or
				(B).(12)Planning
				agencyThe term Planning Agency means the Tahoe
				Regional Planning Agency established under Public Law 91–148 (83
			 Stat. 360) and
				Public Law 96–551 (94 Stat. 3233).(13)Priority
				listThe term Priority List means the environmental
				restoration priority list developed under section 8.(14)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.(15)Stream
				Environment ZoneThe term Stream Environment Zone
				means an area that generally owes the biological and physical
			 characteristics
				of the area to the presence of surface water or groundwater.(16)Total maximum
				daily loadThe term total maximum daily load means
				the total maximum daily load allocations adopted under section
			 303(d) of the
				Federal Water Pollution Control Act (33 U.S.C. 1313(d)).(17)WatercraftThe
				term watercraft means motorized and non-motorized watercraft,
				including boats, seaplanes, personal watercraft, kayaks, and
				canoes..4.Administration
			 of the lake tahoe basin management unitSection 4 of the Lake Tahoe Restoration Act
			 (Public Law 106–506; 114 Stat. 2353) is amended—(1)in subsection (b)(3), by striking
			 basin and inserting Basin; and(2)by adding at the end the following:(c)Transit(1)In
				generalThe Lake Tahoe Basin Management Unit shall, consistent
				with the regional transportation plan adopted by the Planning
			 Agency, manage
				vehicular parking and traffic in the Lake Tahoe Basin Management
			 Unit, with
				priority given—(A)to improving
				public access to the Lake Tahoe Basin, including the prioritization
			 of
				alternatives to the private automobile, consistent with the
			 requirements of the
				Compact;(B)to coordinating
				with the Nevada Department of Transportation, Caltrans, State
			 parks, and other
				entities along Nevada Highway 28 and California Highway 89; and(C)to providing
				support and assistance to local public transit systems in the
			 management and
				operations of activities under this subsection.(2)National forest
				transit programConsistent with the support and assistance
				provided under paragraph (1)(C), the Secretary, in consultation
			 with the
				Secretary of Transportation, may enter into a contract, cooperative
			 agreement,
				interagency agreement, or other agreement with the Department of
			 Transportation
				to secure operating and capital funds from the National Forest
			 Transit
				Program.(d)Forest
				management activities(1)Coordination(A)In
				generalIn conducting forest management activities in the Lake
				Tahoe Basin Management Unit, the Secretary shall, as appropriate,
			 coordinate
				with the Administrator and State and local agencies and
			 organizations,
				including local fire departments and volunteer groups.(B)GoalsThe
				coordination of activities under subparagraph (A) should aim to
			 increase
				efficiencies and maximize the compatibility of management practices
			 across
				public property boundaries.(2)Multiple
				benefits(A)In
				generalIn conducting forest management activities in the Lake
				Tahoe Basin Management Unit, the Secretary shall conduct the
			 activities in a
				manner that—(i)except as
				provided in subparagraph (B), attains multiple ecosystem benefits,
				including—(I)reducing forest
				fuels;(II)maintaining or
				restoring biological diversity;(III)improving
				wetland and water quality, including in Stream Environment Zones;
			 and(IV)increasing
				resilience to changing water temperature and precipitation; and(ii)helps achieve
				and maintain the environmental threshold carrying capacities
			 established by the
				Planning Agency.(B)ExceptionNotwithstanding
				clause (A)(i), the attainment of multiple ecosystem benefits shall
			 not be
				required if the Secretary determines that management for multiple
			 ecosystem
				benefits would excessively increase the cost of a project in
			 relation to the
				additional ecosystem benefits gained from the management activity.(3)Ground
				disturbanceConsistent with applicable Federal law and Lake Tahoe
				Basin Management Unit land and resource management plan direction,
			 the
				Secretary shall—(A)establish
				post-project ground condition criteria for ground disturbance
			 caused by forest
				management activities; and(B)provide for
				monitoring to ascertain the attainment of the post-project
			 conditions.(e)Withdrawal of
				Federal land(1)In
				generalSubject to valid existing rights and paragraph (2), the
				Federal land located in the Lake Tahoe Basin Management Unit is
			 withdrawn
				from—(A)all forms of
				entry, appropriation, or disposal under the public land laws;(B)location, entry,
				and patent under the mining laws; and(C)disposition under
				all laws relating to mineral and geothermal leasing.(2)ExceptionsA
				conveyance of land shall be exempt from withdrawal under this
			 subsection if
				carried out under—(A)the Lake Tahoe
				Restoration Act (Public Law 106–506; 114 Stat. 2351); or(B)the
				Santini-Burton Act (Public Law 96–586; 94 Stat. 3381).(f)Environmental
				threshold carrying capacityThe Lake Tahoe Basin Management Unit shall
				support the attainment of the environmental threshold carrying
				capacities.(g)Cooperative
				authoritiesDuring the 4 fiscal years following the date of
				enactment of the Lake Tahoe Restoration Act
				of 2013, the Secretary, in conjunction with land adjustment
				projects or programs, may enter into contracts and cooperative
			 agreements with
				States, units of local government, and other public and private
			 entities to
				provide for fuel reduction, erosion control, reforestation, Stream
			 Environment
				Zone restoration, and similar management activities on Federal land
			 and
				non-Federal land within the projects or
				programs..5.ConsultationThe Lake Tahoe Restoration Act (Public Law
			 106–506; 114 Stat. 2351) is amended by striking section 5 and inserting
			 the
			 following:5.ConsultationIn carrying out this Act, the Secretary, the
				Administrator, and the Directors shall, as appropriate and in a
			 timely manner,
				consult with the heads of the Washoe Tribe, applicable Federal,
			 State,
				regional, and local governmental agencies, and the Lake Tahoe
			 Federal Advisory
				Committee..6.Authorized
			 projectsThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by
			 striking
			 section 6 and inserting the following:6.Authorized
				projects(a)In
				generalThe Secretary, the Assistant Secretary, the Directors,
				and the Administrator, in coordination with the Planning Agency and
			 the States
				of California and Nevada, may carry out or provide financial
			 assistance to any
				project or program that—(1)is described in
				subsection (d);(2)is included in
				the Priority List under section 8; and(3)furthers the
				purposes of the Environmental Improvement Program if the project
			 has been
				subject to environmental review and approval, respectively, as
			 required under
				Federal law, article 7 of the Compact, and State law, as
			 applicable.(b)RestrictionThe
				Administrator shall use not more than 3 percent of the funds
			 provided under
				subsection (a) for administering the projects or programs described
			 in
				paragraphs (1) and (2) of subsection (d).(c)Monitoring and
				assessmentAll projects authorized under subsection (d)
				shall—(1)include funds for
				monitoring and assessment of the results and effectiveness at the
			 project and
				program level consistent with the program developed under section
			 11;
				and(2)use the
				integrated multiagency performance measures established under
			 section
				13.(d)Description of
				activities(1)Stormwater
				management, erosion control, and total maximum daily load
				implementationOf the amounts made available under section 17(a),
				$75,000,000 shall be made available—(A)to the Secretary
				or the Administrator for the Federal share of stormwater management
			 and related
				projects and programs consistent with the adopted Total Maximum
			 Daily Load and
				near-shore water quality goals; and(B)for grants by the
				Secretary and the Administrator to carry out the projects and
			 programs
				described in subparagraph (A).(2)Stream
				environment zone and watershed restorationOf the amounts made
				available under section 17(a), $38,000,000 shall be made available—(A)to the Secretary
				or the Assistant Secretary for the Federal share of the Upper
			 Truckee River
				restoration projects and other watershed restoration projects
			 identified in the
				priority list established under section 8; and(B)for grants by the
				Administrator to carry out the projects described in subparagraph
			 (A).(3)Fire risk
				reduction and forest management(A)In
				generalOf the amounts made available under section 17(a),
				$135,000,000 shall be made available to the Secretary to carry out,
			 including
				by making grants, the following projects:(i)Projects
				identified as part of the Lake Tahoe Basin Multi-Jurisdictional
			 Fuel Reduction
				and Wildfire Prevention Strategy 10-Year Plan.(ii)Competitive
				grants for fuels work to be awarded by the Secretary to communities
			 that have
				adopted national wildland fire codes to implement the applicable
			 portion of the
				10-year plan described in clause (i).(iii)Biomass
				projects, including feasibility assessments and transportation of
				materials.(iv)Angora Fire
				Restoration projects under the jurisdiction of the Secretary.(v)Washoe Tribe
				projects on tribal lands within the Lake Tahoe Basin.(vi)Development of
				an updated Lake Tahoe Basin multijurisdictional fuel reduction and
			 wildfire
				prevention strategy, consistent with section 4(d).(vii)Development of
				updated community wildfire protection plans by local fire
			 districts.(viii)Municipal
				water infrastructure that significantly improves the firefighting
			 capability of
				local government within the Lake Tahoe Basin.(B)Minimum
				allocationOf the amounts made available to the Secretary to
				carry out subparagraph (A), at least $80,000,000 shall be used by
			 the Secretary
				for projects under subparagraph (A)(i).(C)PriorityUnits
				of local government that have dedicated funding for inspections and
			 enforcement
				of defensible space regulations shall be given priority for amounts
			 provided
				under this paragraph.(D)Cost-sharing
				requirements(i)In
				generalAs a condition on the receipt of funds, communities or
				local fire districts that receive funds under this paragraph shall
			 provide a
				25-percent match.(ii)Form of
				non-Federal share(I)In
				generalThe non-Federal share required under clause (i) may be in
				the form of cash contributions or in-kind contributions, including
			 providing
				labor, equipment, supplies, space, and other operational needs.(II)Credit for
				certain dedicated fundingThere shall be credited toward the
				non-Federal share required under clause (i) any dedicated funding
			 of the
				communities or local fire districts for a fuels reduction
			 management program,
				defensible space inspections, or dooryard chipping.(III)DocumentationCommunities
				and local fire districts shall—(aa)maintain a
				record of in-kind contributions that describes—(AA)the monetary
				value of the in-kind contributions; and(BB)the manner in
				which the in-kind contributions assist in accomplishing project
			 goals and
				objectives; and(bb)document in all
				requests for Federal funding, and include in the total project
			 budget, evidence
				of the commitment to provide the non-Federal share through in-kind
				contributions.(4)Invasive
				species managementOf the amounts to be made available under
				section 17(a), $30,000,000 shall be made available to the Director
			 of the
				United States Fish and Wildlife Service for the Aquatic Invasive
			 Species
				Program and the watercraft inspections described in section 9.(5)Special status
				species managementOf the amounts to be made available under
				section 17(a), $20,000,000 shall be made available to the Director
			 of the
				United States Fish and Wildlife Service for the Lahontan Cutthroat
			 Trout
				Recovery Program.(6)Lake Tahoe
				Basin science programOf the amounts to be made available under
				section 17(a), $30,000,000 shall be made available to the Chief of
			 the Forest
				Service to develop and implement, in coordination with the Tahoe
			 Science
				Consortium, the Lake Tahoe Basin Science Program established under
			 section
				11.(7)Program
				performance and accountability(A)In
				generalOf the amounts to be made available under section 17(a),
				$5,000,000 shall be made available to the Secretary to carry out
			 sections 12,
				13, and 14.(B)Planning
				agencyOf the amounts described in subparagraph (A), not less
				than 50 percent shall be made available to the Planning Agency to
			 carry out the
				program oversight, coordination, and outreach activities
			 established under
				sections 12, 13, and 14.(8)Land
				conveyance(A)In
				generalOf the amount made available under section 17(a),
				$2,000,000 shall be made available to the Secretary to carry out
			 the activities
				under section 3(b)(2) of Public Law 96–586 (94 Stat. 3384)
			 (commonly known as
				the Santini-Burton Act).(B)Other
				fundsOf the amounts available to the Secretary under
				subparagraph (A), not less than 50 percent shall be provided to the
			 California
				Tahoe Conservancy to facilitate the conveyance of land described in
			 section
				3(b)(2) of Public Law 96–586 (94 Stat. 3384) (commonly known as the
				Santini-Burton
				Act)..7.Environmental
			 restoration priority listThe
			 Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is
			 amended—(1)by striking
			 sections 8 and 9;(2)by redesignating sections 10, 11, and 12 as
			 sections 15, 16, and 17, respectively; and(3)by inserting
			 after section 7 the following:8.Environmental
				restoration priority list(a)DeadlineNot
				later than February 15 of the year after the date of enactment of
			 the
				Lake Tahoe Restoration Act of
				2013, the Chair, in consultation with the Secretary, the
				Administrator, the Directors, the Planning Agency, the States of
			 California and
				Nevada, the Federal Partnership, the Washoe Tribe, the Lake Tahoe
			 Federal
				Advisory Committee, and the Tahoe Science Consortium shall submit
			 to Congress a
				prioritized list of all Environmental Improvement Program projects
			 for the Lake
				Tahoe Basin for each program category described in section 6(d).(b)Criteria(1)In
				generalThe priority of projects included in the Priority List
				shall be based on the best available science and the following
			 criteria:(A)The 5-year
				threshold carrying capacity evaluation.(B)The ability to
				measure progress or success of the project.(C)The potential to
				significantly contribute to the achievement and maintenance of the
				environmental threshold carrying capacities identified in the
			 Compact
				for—(i)air
				quality;(ii)fisheries;(iii)noise;(iv)recreation;(v)scenic
				resources;(vi)soil
				conservation;(vii)forest
				health;(viii)water quality;
				and(ix)wildlife.(D)The ability of a
				project to provide multiple benefits.(E)The ability of a
				project to leverage non-Federal contributions.(F)Stakeholder
				support for the project.(G)The justification
				of Federal interest.(H)Agency
				priority.(I)Agency
				capacity.(J)Cost-effectiveness.(K)Federal funding
				history.(2)Secondary
				factorsIn addition to the criteria under paragraph (1), the
				Chair shall, as the Chair determines to be appropriate, give
			 preference to
				projects in the Priority List that benefit existing neighborhoods
			 in the Basin
				that are at or below regional median income levels, based on the
			 most recent
				census data available.(c)Revisions(1)In
				generalThe Priority List submitted under subsection (b) shall be
				revised—(A)every 2 years;
				or(B)on a finding of
				compelling need under paragraph (2).(2)Finding of
				compelling need(A)In
				generalIf the Secretary, the Administrator, or the Director of
				the United States Fish and Wildlife Service makes a finding of
			 compelling need
				justifying a priority shift and the finding is approved by the
			 Secretary, the
				Executive Director of the Planning Agency, the California Natural
			 Resources
				Secretary, and the Director of the Nevada Department of
			 Conservation, the
				Priority List shall be revised in accordance with this subsection.(B)InclusionsA
				finding of compelling need includes—(i)major scientific
				findings;(ii)results from the
				threshold evaluation of the Planning Agency;(iii)emerging
				environmental threats; and(iv)rare
				opportunities for land acquisition.(d)FundingOf
				the amount made available under section 17(a), $80,000,000 shall be
			 made
				available to the Secretary to carry out this section.9.Aquatic invasive
				species prevention(a)In
				generalThe Director of the United States Fish and Wildlife
				Service, in coordination with the Planning Agency, the California
			 Department of
				Fish and Game, and the Nevada Department of Wildlife, shall deploy
			 strategies
				consistent with the Lake Tahoe Aquatic Invasive Species Management
			 Plan to
				prevent the introduction of aquatic invasive species into the Lake
			 Tahoe
				Basin.(b)CriteriaThe
				strategies referred to in subsection (a) shall provide that—(1)combined
				inspection and decontamination stations be established and operated
			 at not less
				than 2 locations in the Lake Tahoe Basin; and(2)watercraft not be
				allowed to launch in waters of the Lake Tahoe Basin if the
			 watercraft has not
				been inspected in accordance with the Lake Tahoe Aquatic Invasive
			 Species
				Management Plan.(c)CertificationThe
				Planning Agency may certify State and local agencies to perform the
				decontamination activities described in subsection (b)(3) at
			 locations outside
				the Lake Tahoe Basin if standards at the sites meet or exceed
			 standards for
				similar sites in the Lake Tahoe Basin established under this
			 section.(d)ApplicabilityThe
				strategies and criteria developed under this section shall apply to
			 all
				watercraft to be launched on water within the Lake Tahoe Basin.(e)FeesThe Director of the United States Fish and
				Wildlife Service may collect and spend fees for decontamination
			 only at a level
				sufficient to cover the costs of operation of inspection and
			 decontamination
				stations under this section.(f)Civil
				penalties(1)In
				generalAny person that launches, attempts to launch, or
				facilitates launching of watercraft not in compliance with
			 strategies deployed
				under this section shall be liable for a civil penalty in an amount
			 not to
				exceed $1,000 per violation.(2)Other
				authoritiesAny penalties assessed under this subsection shall be
				separate from penalties assessed under any other authority.(g)LimitationThe strategies and criteria under
				subsections (a) and (b), respectively, may be modified if the
			 Secretary of the
				Interior, in a nondelegable capacity and in consultation with the
			 Planning
				Agency and State governments, issues a determination that
			 alternative measures
				will be no less effective at preventing introduction of aquatic
			 invasive
				species into Lake Tahoe than the strategies and criteria.(h)Supplemental
				authorityThe authority under this section is supplemental to all
				actions taken by non-Federal regulatory authorities.(i)Savings
				clauseNothing in this title shall be construed as restricting,
				affecting, or amending any other law or the authority of any
			 department,
				instrumentality, or agency of the United States, or any State or
			 political
				subdivision thereof, respecting the control of invasive species.10.Corps of
				Engineers; interagency agreements(a)In
				generalThe Assistant
				Secretary may enter into interagency agreements with non-Federal
			 interests in
				the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous
			 General
				Investigations funds to provide programmatic technical assistance
			 for the
				Environmental Improvement Program.(b)Local
				cooperation agreements(1)In
				generalBefore providing technical assistance under this section,
				the Assistant Secretary shall enter into a local cooperation
			 agreement with a
				non-Federal interest to provide for the technical assistance.(2)ComponentsThe
				agreement entered into under paragraph (1) shall—(A)describe the
				nature of the technical assistance;(B)describe any
				legal and institutional structures necessary to ensure the
			 effective long-term
				viability of the end products by the non-Federal interest; and(C)include
				cost-sharing provisions in accordance with paragraph (3).(3)Federal
				share(A)In
				generalThe Federal share of project costs under each local
				cooperation agreement under this subsection shall be 65 percent.(B)FormThe
				Federal share may be in the form of reimbursements of project
			 costs.(C)CreditThe
				non-Federal interest may receive credit toward the non-Federal
			 share for the
				reasonable costs of related technical activities completed by the
			 non-Federal
				interest before entering into a local cooperation agreement with
			 the Assistant
				Secretary under this subsection.11.Lake Tahoe
				Basin Science ProgramThe
				Secretary (acting through the Station Director of the Forest
			 Service, Pacific
				Southwest Research Station), the Administrator, the Planning
			 Agency, the States
				of California and Nevada, and the Tahoe Science Consortium, shall
			 develop and
				implement the Lake Tahoe Basin Science Program that—(1)develops and
				regularly updates an integrated multiagency programmatic assessment
			 and
				monitoring plan—(A)to evaluate the
				effectiveness of the Environmental Improvement Program;(B)to evaluate the
				status and trends of indicators related to environmental threshold
			 carrying
				capacities; and(C)to assess the
				impacts and risks of changing water temperature, precipitation, and
			 invasive
				species;(2)produces and
				synthesizes scientific information necessary for—(A)the
				identification and refinement of environmental indicators for the
			 Lake Tahoe
				Basin; and(B)the evaluation of
				standards and benchmarks;(3)conducts applied
				research, programmatic technical assessments, scientific data
			 management,
				analysis, and reporting related to key management questions;(4)develops new
				tools and information to support objective assessments of land use
			 and resource
				conditions;(5)provides
				scientific and technical support to the Federal Government and
			 State and local
				governments in—(A)reducing
				stormwater runoff, air deposition, and other pollutants that
			 contribute to the
				loss of lake clarity; and(B)the development
				and implementation of an integrated stormwater monitoring and
			 assessment
				program;(6)establishes and
				maintains independent peer review processes—(A)to evaluate the
				Environmental Improvement Program; and(B)to assess the
				technical adequacy and scientific consistency of central
			 environmental
				documents, such as the 5-year threshold review; and(7)provides
				scientific and technical support for the development of appropriate
			 management
				strategies to accommodate changing water temperature and
			 precipitation in the
				Lake Tahoe Basin.12.Public outreach
				and education(a)In
				generalThe Secretary, the
				Administrator, and the Directors will coordinate with the Planning
			 Agency to
				conduct public education and outreach programs, including
			 encouraging—(1)owners of land and residences in the Lake
				Tahoe Basin—(A)to implement defensible space; and(B)to conduct best management practices for
				water quality; and(2)owners of land and residences in the Lake
				Tahoe Basin and visitors to the Lake Tahoe Basin, to help prevent
			 the
				introduction and proliferation of invasive species as part of the
			 private share
				investment in the Environmental Improvement Program.(b)Scientific and
				technical guidanceThe
				Director of the United States Geological Survey shall provide
			 scientific and
				technical guidance to public outreach and education programs
			 conducted under
				this section.(c)Required
				coordinationPublic outreach
				and education programs for aquatic invasive species under this
			 section
				shall—(1)be coordinated with Lake Tahoe Basin
				tourism and business organizations; and(2)include provisions for the programs to
				extend outside of the Lake Tahoe Basin.13.Reporting
				requirementsNot later than
				February 15 of each year, the Secretary, in cooperation with the
			 Chair, the
				Administrator, the Directors, the Planning Agency, and the States
			 of California
				and Nevada, consistent with section 6(d)(6), shall submit to
			 Congress a report
				that describes—(1)the status of all
				Federal, State, local, and private projects authorized under this
			 Act,
				including to the maximum extent practicable, for projects that will
			 receive
				Federal funds under this Act during the current or subsequent
			 fiscal
				year—(A)the project
				scope;(B)the budget for
				the project; and(C)the justification
				for the project, consistent with the criteria established in
			 section
				8(b)(1);(2)Federal, State,
				local, and private expenditures in the preceding fiscal year to
			 implement the
				Environmental Improvement Program and projects otherwise authorized
			 under this
				Act;(3)accomplishments
				in the preceding fiscal year in implementing this Act in accordance
			 with the
				performance measures and other monitoring and assessment
			 activities; and(4)public education
				and outreach efforts undertaken to implement programs and projects
			 authorized
				under this Act.14.Annual budget
				planAs part of the annual
				budget of the President, the President shall submit information
			 regarding each
				Federal agency involved in the Environmental Improvement Program
			 (including the
				Forest Service, the Environmental Protection Agency, the United
			 States Fish and
				Wildlife Service), the United States Geological Survey, and the
			 Corps of
				Engineers), including—(1)an interagency
				crosscut budget that displays the proposed budget for use by each
			 Federal
				agency in carrying out restoration activities relating to the
			 Environmental
				Improvement Program for the following fiscal year;(2)a detailed
				accounting of all amounts received and obligated by Federal
			 agencies to achieve
				the goals of the Environmental Improvement Program during the
			 preceding fiscal
				year; and(3)a description of
				the Federal role in the Environmental Improvement Program,
			 including the
				specific role of each agency involved in the restoration of the
			 Lake Tahoe
				Basin..8.Relationship to
			 other lawsSection 16 of The
			 Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2358) (as
			 redesignated by section 7(2)) is amended by inserting , Director, or
			 Administrator after Secretary.9.Authorization of
			 appropriationsThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by
			 striking
			 section 17 (as redesignated by section 7(2)) and inserting the
			 following:17.Authorization
				of appropriations(a)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this Act $415,000,000 for a period of 10 fiscal years beginning
			 the first
				fiscal year after the date of enactment of the
				Lake Tahoe Restoration Act of
				2013.(b)Effect on other
				fundsAmounts authorized under this section and any amendments
				made by this Act—(1)shall be in
				addition to any other amounts made available to the Secretary, the
				Administrator, or the Directors for expenditure in the Lake Tahoe
			 Basin;
				and(2)shall not reduce
				allocations for other Regions of the Forest Service, Environmental
			 Protection
				Agency, or the United States Fish and Wildlife Service.(c)Cost-Sharing
				requirementExcept as provided in subsection (d) and section
				6(d)(3)(D), the States of California and Nevada shall pay 50
			 percent of the
				aggregate costs of restoration activities in the Lake Tahoe Basin
			 funded under
				section 6.(d)Relocation
				costsNotwithstanding subsection (c), the Secretary shall provide
				to local utility districts two-thirds of the costs of relocating
			 facilities in
				connection with—(1)environmental
				restoration projects under sections 6 and 8; and(2)erosion control
				projects under section 2 of Public Law 96–586 (94 Stat. 3381).(e)SignageTo
				the maximum extent practicable, a project provided assistance under
			 this Act
				shall include appropriate signage at the project site that—(1)provides
				information to the public on—(A)the amount of
				Federal funds being provided to the project; and(B)this Act;
				and(2)displays the
				visual identity mark of the Environmental Improvement
				Program..10.Administration
			 of acquired land(a)In
			 generalSection 3(b) of Public Law 96–586 (94 Stat. 3384)
			 (commonly known as the Santini-Burton Act) is amended—(1)by striking (b) Lands and
			 inserting the following:(b)Administration
				of acquired land(1)In
				generalLand;
				and(2)by adding at the
			 end the following:(2)Conveyance(A)In
				generalIf the State of California (acting through the California
				Tahoe Conservancy and the California Department of Parks and
			 Recreation) offers
				to donate to the United States acceptable title to the non-Federal
			 land
				described in subparagraph (B)(i), the Secretary—(i)may accept the
				offer; and(ii)not later than
				180 days after the date on which the Secretary receives acceptable
			 title to the
				non-Federal land described in subparagraph (B)(i), convey to the
			 State of
				California, subject to valid existing rights and for no
			 consideration, all
				right, title, and interest of the United States in and to the
			 Federal land that
				is acceptable to the State of California.(B)Description of
				land(i)Non-federal
				landThe non-Federal land referred to in subparagraph (A)
				includes—(I)the approximately
				1,981 acres of land administered by the Conservancy and identified
			 on the Maps
				as Conservancy to the United States Forest Service; and(II)the
				approximately 187 acres of land administered by California State
			 Parks and
				identified on the Maps as State Parks to the U.S. Forest
				Service.(ii)Federal
				landThe Federal land referred to in subparagraph (A) includes
				the approximately 1,995 acres of Forest Service land identified on
			 the Maps as
				U.S. Forest Service to Conservancy and State Parks.(C)ConditionsAny
				land conveyed under this paragraph shall—(i)be for the
				purpose of consolidating Federal and State ownerships and improving
			 management
				efficiencies;(ii)not result in
				any significant changes in the uses of the land; and(iii)be subject to
				the condition that the applicable deed include such terms,
			 restrictions,
				covenants, conditions, and reservations as the Secretary determines
			 necessary
				to—(I)ensure compliance
				with this Act; and(II)ensure that the
				development rights associated with the conveyed parcels shall not
			 be recognized
				or available for transfer under section 90.2 of the Code of
			 Ordinances for the
				Tahoe Regional Planning
				Agency..June 5, 2014Reported without amendment